543 Pa. 591 (1996)
673 A.2d 905
Patricia DiPIETRAE, Bernard Bukowski, Mary Boice, Marina Domit, and Maryanne Hildenberger, Appellees,
v.
CITY OF PHILADELPHIA and Philadelphia City Commissioners/Philadelphia County Board of Elections, Appellants.
Supreme Court of Pennsylvania.
Submitted March 19, 1996.
Decided April 1, 1996.
*592 Michael F. Eichert, Philadelphia, for City of Phila., et al.
James B. Jordan, Philadelphia, for City et al. (as of 2/5/96).
Benjamin Lerner, Philadelphia, for P. DiPietrae, et al.
Robert Sugarman, William J. Brennan, Philadelphia, for P. DiPietrae.
Mary E. Kohart, Philadelphia, for Amicus Comm. of Seventy.
Before NIX, C.J., and FLAHERTY, ZAPPALA, CAPPY and CASTILLE, JJ.

ORDER
PER CURIAM.
Order affirmed.
NIGRO and NEWMAN, JJ., did not participate in the consideration or decision of this case.